Citation Nr: 1725220	
Decision Date: 06/30/17    Archive Date: 07/10/17

DOCKET NO.  14-27 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for gastroesophageal reflux disease (GERD) with hiatal hernia.  

2.  Entitlement to an initial compensable disability rating for psoriasis. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from September 1977 to September 1980; December 1990 to May 1991; July 1996 to March 1997; and January 2003 to April 2005. 

This appeal comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision of the Winston-Salem, North Carolina, Department of Veterans Affairs (VA) Regional Office (RO).  By that rating action, the RO, in pertinent part, granted service connection for GERD with hiatal hernia and psoriasis; initial 10 and noncompensable disability ratings were assigned, effective February 11, 2011--the date VA received the Veteran's petition to reopen the previously denied claims for service connection for these disabilities.  The Veteran appealed the RO's assignment of initial 10 and noncompensable disability ratings to the service-connected GERD and psoriasis, respectively, to the Board.  

These matters were most recently before the Board in July 2016.  At that time, the Board issued a decision, wherein, in pertinent part, it denied initial disability ratings in excess of 10 percent and a compensable rating for the service-connected GERD and psoriasis, respectively.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a March 2017 Order, the Court granted a Joint Motion for Partial Remand (JMPR) filed by the parties, vacated the Board's July 2016 decision with respect to the initial rating claims on appeal (the Court left undisturbed the Board's denial of an initial disability rating in excess of 10 percent for a low back disability), and remanded the matters to the Board for readjudication consistent with the JMPR.  

Regarding the claim of entitlement to an initial compensable rating for service-connected psoriasis, the Court issued a decision in Johnson v. McDonald, 27 Vet. App. 497 (2016) that reversed and remanded an April 2014 decision of the Board that denied an increased rating for a skin condition under 38 C.F.R. § 4.118, Diagnostic Code 7806.  VA disagrees with the Court's decision and has appealed it to the United States Court of Appeals for the Federal Circuit.  Pursuant to that appeal, and to avoid burdens on the adjudication system, delays in the adjudication of other claims, and unnecessary expenditure of resources through remand or final adjudication of claims based on court precedent that may be ultimately overturned on appeal, VA filed a motion with the Court to stay the precedential effect of its decision.  On October 6, 2016, the Court granted, in part, VA's motion to stay.  Johnson v. McDonald, No. 14-2778, 2016 WL 5846040 (Vet. App. Oct. 6, 2016).  As the claim of entitlement to an initial compensable rating for service-connected psoriasis may be affected by the resolution of VA's appeal in Johnson, the Board will stay action on that matter in accordance with the Court's stay.  Once a final decision is reached on appeal in Johnson, the adjudication of the claim of entitlement to an initial compensable rating for service-connected psoriasis will be resumed.

The issue of an increased initial rating for GERD with hiatal hernia is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


REMAND

In light of points raised by the parties in the JMPR, additional development for the claim of entitlement to an initial disability rating in excess of 10 percent for GERD with hiatal hernia is warranted.   In the JMPR, the parties agreed that in denying an initial disability rating in excess of 10 percent for the service-connected GERD with hiatal hernia, the Board had erred when it had failed to consider the Veteran's symptoms without medication under 38 U.S.C.A. § 4.114, Diagnostic Code 7846.  (See March 2017 JMPR at page 3).  As noted by the parties, the Court has held that the Board commits legal error when it considers "factors which are wholly outside the rating criteria provided by the regulations." (Id. quoting Jones v. Shinseki, 26 Vet.App. 56, 61 (2012) (quoting Massey v. Brown, 7 Vet.App. 204, 208 (1994)).  

The partes determined that in concluding that the Veteran was not entitled to an initial higher rating of 30 or 60 percent for his GERD with hiatal hernia, the Board had considered an October 2011 VA examination report in which the examining physician had noted a lack of dysphagia, arm pain, or other symptoms that would have warranted a higher rating.  Additionally, according to the parities to the JMPR, the Board indicated that the Veteran's condition had "required daily medication," and that his "symptoms occur constantly which he treats with Nexium and Prilosec."  Id.  Thus, the parties argued that despite acknowledging that the Veteran took daily medication daily for his GERD symptoms, the Board had failed to address the severity of his symptoms without the medication.  The parties concluded that on remand, the Board must consider the severity of the Veteran's GERD condition without the ameliorative effects of the medication and assess if a reexamination was warranted to address the issue.  The Board finds that as the nature and severity of the Veteran's symptoms of GERD if he did not take medication are not shown by the current record, and because such is primarily a medical question, the Board finds that another examination is necessary.

Accordingly, the case is REMANDED to the AOJ for the following action:

1.  Copies of updated treatment records should be obtained and added to the claims file.

2.  Following completion of the above, schedule the Veteran for a VA gastrointestinal examination to determine the nature and severity of his service-connected GERD with hiatal hernia.  All appropriate testing should be performed and all findings reported in detail.  The entire record must to be made available to the examiner in conjunction with the examination.  The examiner should comment on the presence or absence of the following: persistently recurrent epigastric distress; dysphagia, pyrosis; regurgitation; substernal or arm or shoulder pain; considerable impairment of health; vomiting; material weight loss; hematemesis or melena, with moderate anemia; constipation, diarrhea, abdominal distress, and pain, as well as other disturbances in bowel function associated with gastrointestinal disability, and describe any health impairment to include whether it is mild, moderate, or severe.  

The examiner should specifically note the medication the Veteran takes to control his GERD, and comment, to the extent possible, on the additional symptoms and related impairment that would be present without the relief provided by medication used to treat the condition.

3.  Review the electronic record.  If any development is incomplete, including if the examination reports do not contain sufficient information to respond to the questions posed, take corrective action before readjudication.  See Stegall v. West, 11 Vet. App. 268 (1998). 

4.  After undertaking any other development deemed appropriate, the AOJ should readjudicate the issue of entitlement to an initial disability rating in excess of 10 percent for GERD with hiatal hernia, to include whether staged ratings are appropriate in accordance with Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  

If the benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case containing all pertinent laws and regulations and afforded an opportunity to respond before the record is returned to the Board for future review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

